                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION
REGINALD DEWAYNE ANDERSON                                                       PLAINTIFF
ADC #092980

V.                             CASE NO. 4:19-CV-658 JM
SWANIGAN LAKESHIA, Parole Board                                               DEFENDANT
Member, Arkansas State Parole Board


                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. This dismissal counts as a “strike” and the Court

certifies that an in forma pauperis appeal is considered frivolous and not in good faith.

       DATED this 24th day of September, 2019.




                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE




                                              1
